The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or fairly suggest the invention as claimed.  The closest prior art is the Schueler patent publication (JP 2002-53987) which teaches using infrared pyrometers in the 8-14 micron wavelength region to detect scale on the surface of a steel strip.  The instant claims primarily differ from what is described by selecting wavelengths for the spectral emissivity of both hematite and wustite used in the determination.  It is not clear whether Volz uses particular wavelengths or if they simply use the whole spectral window.  The remaining prior art doesn’t make up for the difference.  Examiner notes that the JP 2017-156270 reference is not prior art and appears to disclose significant parts of the instant invention.  Similarly US 11,029,212 is not prior art and there are not teachings that would show that the two sets of patent claims are drawn to a single invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to iron oxide corrosion/scale, its measurement and apparatus for that purpose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797